Citation Nr: 0808308	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma with chronic allergies.

2.  Entitlement to an evaluation in excess of 30 percent for 
maxillary sinusitis, postoperative.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, in pertinent part, 
denied the benefits sought on appeal.  
 

FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
bronchial asthma is characterized by a forced expiratory 
volume in one second (FEV-1) no lower than 56 percent of 
predicted, post-bronchodilator use, and by FEV-1/FVC (forced 
vital capacity) no lower than 56 percent of predicted, post-
bronchodilator use, and has not required monthly visits to a 
physician for exacerbations, and has not required three 
courses of systemic corticosteroids in a year.

2.  The veteran's maxillary sinusitis, postoperative, is 
manifested by normal sinuses on radiologic examination and 
continued symptoms of nonseasonal sneezing, wheezing, loss of 
voice, occasional purulent drainage, and continued use of 
antibiotics.

3.  The veteran receives workers' compensation disability 
benefits from the employer for whom he was working in 
December 2002, when he sustained a crush injury to the right 
foot and ankle; the veteran remained able to work, despite 
his service-connected disabilities, until he sustained that 
foot injury.

4.  The preponderance of the medical evidence and opinions of 
record shows that the veteran's two compensated disabilities, 
which entitle him to a combined 50 percent evaluation, do not 
preclude him from performing the mental and physical acts 
required for employment, although his employment 
opportunities would be limited by his service-connected 
pulmonary disabilities.



CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).

2.  Criteria for an evaluation in excess of 30 percent for 
maxillary sinusitis, postoperative, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6513 (2007).

3.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Following the veteran's October 2004 claim, the RO issued a 
January 2005 letter which advised the veteran of VA's duties 
to assist and notify him.  This letter advised the veteran 
about the types of evidence VA would obtain on his behalf and 
the types of evidence he was responsible to identify or 
submit.  The letter advised the veteran that information as 
to employment, ability to work, effect of service-connected 
disability on his ability to work, medical evidence as to the 
severity of the service-connected disability, lay statements 
about observations of the severity of the service-connected 
disability, among other types of evidence, would be relevant 
to his claim.  The RO also specifically advised the veteran 
to submit any relevant evidence in his possession.   

Moreover, the veteran has submitted a claim for a total award 
of compensation based on individual unemployability, which 
demonstrates that the veteran is aware that he may seek an 
extraschedular evaluation in excess of the scheduler 
evaluations assigned for his service-connected disabilities, 
and demonstrates that he is award that he should submit 
evidence as to how his service-connected disabilities affect 
his employability.

In this case, when the veteran submitted his October 2004 
claim for an increased evaluation, the veteran was 
represented by an attorney, Richard A. LaPointe.  
Mr. LaPointe specifically asked, on the veteran's behalf, 
that [VA] "[c]onduct an examination of the veteran's 
service-connected conditions to ascertain their present 
status and how these conditions affect the veteran in his 
everyday activities."  This submission by the veteran's 
attorney demonstrates that the attorney was aware of the 
rating criteria, as expressed by the letter to VA.  

Mr. LaPointe renounced representation of the veteran in March 
2006, and the veteran is currently unrepresented.  However, 
the veteran was represented by his attorney when he submitted 
the claim, when he underwent VA examination, when the RO 
issued the initial rating decision, and when the RO issued 
the SOC.  The veteran was still represented by his attorney 
when he perfected the substantive appeal of the claim at 
issue in this decision.  Therefore, to the extent that there 
was any error in the notice to the veteran regarding his 
increased rating claim or in the assistance to the veteran in 
developing his claim, such defect was not prejudicial to the 
veteran, as he was represented by an attorney.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
including affording him physical examinations, obtaining 
medical opinions as to the etiology and severity of 
disabilities, and by affording him the opportunity to give 
testimony before the Board in August 2007.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The file establishes that the veteran did 
not receive Social Security Administration disability 
benefits, but rather, received Social Security Supplemental 
Income (SSSI) benefits, for which he first applied as early 
as 1989 or 1990.  Neither the veteran nor his attorney, 
during the lengthy period of the attorney's representation, 
have suggested that the records associated with that SSSI 
application might be relevant to the current claims.  

Significantly, neither the veteran nor his representative, 
when he was represented, has identified any additional 
existing evidence that is necessary for a fair adjudication 
of any claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board will now turn to the merits of 
the veteran' claims.

Claims for increased disability evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

1.  Evaluation of bronchial asthma

The veteran is currently rated 30 percent disabled for his 
service-connected asthma, under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602.  DC 6602 provides for a 30 percent evaluation 
for asthma where the FEV-1 is from 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or where asthma 
requires daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  DC 6602 
provides a 60 percent evaluation for FEV-1 of 40 to 55 
percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  If 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; there is more than one attack per week with 
episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, then the disorder warrants an 
evaluation of 100 percent.  38 C.F.R. § 4.97, DC 6602.

In this case, the clinical records establish that the veteran 
has not seen a specialist about his asthma for more than two 
years.  The veteran requires daily inhalational anti-
inflammatory medications, but has not required monthly 
medical treatment for asthma, although he has required 
intensive medical treatment for lung cancer (NSCL).  There is 
no evidence that the veteran has required systemic 
corticosteroid therapy during the pendancy of this claim for 
asthma, although he has required numerous other types of 
medications for treatment of lung cancer.  

The veteran's FEV-1 was 56 percent, after use of a 
bronchodilator.  The regulations require that the post 
medication results apply in this case.  See 38 C.F.R. 
§ 4.96(4)(5).  The regulation specifies that an FEV-1 after 
bronchodilator use of 56 is encompassed within the criteria 
for a 30 percent evaluation.  This result does not meet or 
approximate the criterion for a 60 percent evaluation, after 
a bronchodilator is administered, unless use of the 
bronchodilator worsens the pulmonary functions results.  In 
that case, the pre-medication results are used.

The veteran's FEV-1/FVC ratio was also 56 percent.  The 
regulation specifies that an FEV-1/FVC of 56 is encompassed 
within the criteria for a 30 percent evaluation.  This result 
does not meet or approximate the criterion for a 60 percent 
evaluation, after a bronchodilator is administered, unless 
use of the bronchodilator worsens the pulmonary functions 
results.  In that case, the pre-medication results are used.  
Since the bronchodilator did not worsen the veteran's 
results, it is proper to use the post-bronchodilator use 
results, which, in this case, warrant no more than a 30 
percent evaluation.

The preponderance of the evidence is not in equipoise, as 
each item of evidence to be considered under the rating 
schedule is unfavorable to an evaluation in excess of 30 
percent.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  The claim 
must be denied.  

2.  Evaluation of sinusitis

On VA examination conducted in March 2005, the veteran 
reported continuous use of inhaled nasal steroids and ongoing 
use of antibiotics to control sinusitis.  The veteran's 
sinuses were not tender on objective examination.  The nasal 
airways were adequate.  There was a mild to moderate amount 
of the shield if this owned on medial and lateral aspects of 
the nares.  The oral cavity and oropharynx appeared normal.  
Radiologic examination disclosed that the veteran's sinuses 
were unremarkable, with no soft tissue haziness, mucosal 
thickening or fluid.

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray only.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6513.  An 
incapacitating episode is one which requires bedrest 
prescribed by a physician and treatment by a physician.  

In this case, the evidence establishes that the veteran has 
not manifested any incapacitating episode of sinusitis during 
the pendency of this claim.  On objective examination, the 
veteran denied headaches, there was no pain on palpation of 
the sinuses, and the veteran denied purulent discharge, 
although there was some nonpurulent discharge.  

Since the veteran is apparently on continuous antibiotics, 
the Board does not disagree with the RO's determination that 
a 30 percent evaluation is appropriate, even though the 
veteran had few symptoms of sinusitis or allergies on 
objective examination.  However, since the veteran does not 
currently have any symptom of sinusitis on objective physical 
or radiologic examination, other than non-purulent drainage, 
the criteria for a 50 percent evaluation are not met.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 30 percent for 
sinusitis must be denied.  

3.  TDIU

Currently, the veteran has been granted service connection 
for two disabilities, bronchial asthma and maxillary 
sinusitis, each evaluated as 30 percent disabling.  His 
combined disability evaluation is 50 percent, as combined 
under 38 C.F.R. § 4.25 (30 percent + 30 percent = 51 
percent).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

The veteran does not meet the schedular criteria for an award 
of TDIU.  He does not have a single disability which is rated 
at 40 percent, since a 30 percent evaluation is assigned for 
each of the two service-connected disabilities.  The combined 
total evaluation for all of his disabilities remains less 
than 70 percent.  38 C.F.R. § 4.25.

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).

The veteran's service-connected disabilities affect only his 
pulmonary system.  While these service-connected disabilities 
would limit his employment, and would preclude employment 
which would require exposure to dust or other air 
contaminants in large quantities, and would preclude working 
in a hot environment, the service-connected disabilities do 
not affect the veteran's ability to stand, walk short 
distances, bend, stoop, lift, sit, or talk.  

The evidence establishes that the veteran was, in fact, 
employed in December 2002, when he sustained an injury at 
work to his right foot and ankle.  The veteran receives 
workers' compensation disability benefits from the employer 
for whom he was working in December 2002, when he sustained 
the crush injury to the right foot and ankle.  Thus, the 
evidence clearly establishes that the veteran remained able 
to work, despite his service-connected disabilities, until he 
sustained that foot injury.  The veteran's employer in 
December 2002, Affiliated Foods, provided a statement which 
was received in March 2005.  The statement disclosed that the 
veteran was a truck unloader and was receiving disability 
pay.  

Private orthopedic and physical therapy treatment records 
dated in 2003 reflect treatment of right ankle and foot, 
followed by a flare-up of right knee pain.  The provider 
concluded that the veteran might need a right knee joint 
replacement.  The report of November 2004 outpatient 
treatment reflects that the veteran was using diabetic 
orthortic shoes to protect his injured right foot.  

The veteran's service-connected sinusitis and asthma have not 
resulted in hospitalization during the appeal period.  His 
service-connected disabilities do not result in inability to 
care for himself.  He did complain of occasional asthma 
attacks, especially at night, but there is no evidence that 
his service-connected pulmonary disability results in unusual 
or exceptional circumstances which would warrant referral for 
extraschedular consideration of a total disability rating 
based on the veteran's service-connected disabilities.  

The central inquiry in a claim for TDIU is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet App. at 363.  The findings that the 
veteran's pulmonary disabilities, asthma and sinusitis, would 
limit, his employment situations to industries which did not 
include high levels of particulate matter or exposure to 
adverse weather conditions, including heat.  However, there 
is no evidence that the service connection pulmonary 
disabilities would preclude all types of employment.  In 
particular, there is no medical evidence that the veteran's 
ability to work indoors, in a temperature controlled 
environment, was limited before December 2002, when the 
veteran sustained a crush injury to the right foot and ankle.  

The veteran does not explain why his service-connected 
disabilities render him unable to work.  The medical evidence 
of record establishes that the veteran was working, despite 
his service-connected disabilities, until he sustained 
employment related injury.  The evidence demonstrates that 
the veteran's service-connected disabilities do not currently 
preclude his employment.  The veteran's need to use 
medication to treat his asthma at times, and the need to take 
ongoing antibiotics to treat sinusitis, might limit his 
actual employment opportunities, but the evidence is against 
a finding that the service-connected disabilities would 
preclude employment.

The preponderance of the medical evidence is against a 
finding that the veteran's service-connected disabilities 
alone, without reference to his age or to other diagnosed 
medical disorders, render him individually unemployable. 
Since the preponderance of the evidence is against the claim 
for TDIU, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a grant of TDIU.  The claim must be denied.


ORDER

The claim for an evaluation in excess of 30 percent for 
sinusitis is denied.  

The claim for an evaluation in excess of 30 percent for 
bronchial asthma is denied.

The claim for TDIU is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


